Citation Nr: 1015181	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2008, a statement 
of the case was issued in January 2009, and a substantive 
appeal was received in February 2009.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The denial of the Veteran's claim was based in part on a June 
2008 VA examination report.  The Veteran has consistently 
disputed the findings in the examination report.  He stated 
that the examiner arrived late to the examination and that 
consequently, the examination lasted a mere 15 minutes 
(though the report itself indicates that it lasted 30 
minutes).  The Veteran also denies the finding in the 
examination report that "flashback dreams have decreased in 
frequency."  To the contrary, he argues that they have 
increased.  

The Veteran also submitted a private examination report dated 
March 2009.  The examination report (along with the Veteran's 
contention that symptoms have increased in severity with in 
the past year) indicates that the Veteran's symptoms have 
become worse since the June 2008 examination.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 
 
Given the Veteran's dispute over the findings in the June 
2008 examination report, the evidence suggesting that 
symptoms may have become worse since that examination, and 
the Veteran's specific request for a new VA examination, the 
Board finds that a new VA examination is warranted to 
determine the current severity of the Veteran's PTSD.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the severity of his PTSD.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should report all 
findings to allow for application of VA 
rating criteria for PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be reported.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the Veteran's PTSD.  The RO should 
furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



